                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

WILLIAM RANDOLPH KING,

                       Petitioner,                    Case No. 1:18-cv-1406
v.                                                    Honorable Robert J. Jonker
THOMAS WINN,

                       Respondent.
____________________________/

                                     ORDER OF TRANSFER

               This is a habeas corpus action filed by a state prisoner under 28 U.S.C. § 2254.

Venue in habeas corpus actions is governed by 28 U.S.C. § 2241. That statute allows a petition to

be filed either in the district where the petitioner is in custody or in the district in which the

petitioner was convicted. 28 U.S.C. § 2241(d). Petitioner William Randolph King is incarcerated

with the Michigan Department of Corrections at the Saginaw Correctional Facility (SRF) in

Freeland, Saginaw County, Michigan. Petitioner was convicted in Wayne County. Both Saginaw

and Wayne counties are located in the Eastern District of Michigan. 28 U.S.C. § 102(a). Venue,

therefore, lies in that district, not in the Western District of Michigan. Accordingly,

               IT IS ORDERED that this case is hereby transferred to the United States District

Court for the Eastern District of Michigan pursuant to 28 U.S.C. § 1406(a).



Dated:    January 9, 2019                             /s/ Ray Kent
                                                      Ray Kent
                                                      United States Magistrate Judge
